DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 and 09/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
a “material data acquisition unit” for…in claim 1,  
a “selection unit” for…in claims 1-6, 
a “production unit” for…in claims 1 and 6, 
a “provision unit” for…in claims 1, 6 and 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 9 recites an “information processing program” causing a computer to execute the functions of: storing…, acquiring…, selecting…, producing…, and providing….Thus, the broadest, reasonable interpretation of “program” encompasses non-statutory subject matter because the claim does not define or include any hardware.  
Accordingly, the recited “information processing program” is a computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. 101.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 10, respectively of copending Application No. 17,178,596. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 9 and 10 of copending Application No. 17,178,596 teach every limitation of claims 1, 8 and 9, respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pino, Jr. et al. (Pino), US Patent Application Publication No. US 2009/0089838.

As to independent claim 1, Pino discloses an information processing apparatus comprising:
a storage for storing a template (paragraph [0126]: a sequence of templates may be stored in memory which identifies the sequence of templates used to present a plurality of records in the database);
a material data acquisition unit for acquiring a material data to be displayed on the template (paragraph [0126]: storing data in the data that indicates the template);
a selection unit for selecting a template stored in the storage based on contents of the material data acquired by the material data acquisition unit (paragraph [0127]: based on the selected interactive content channel, a particular template is retrieved from memory);
a production unit for producing template data by applying the template selected by the selection unit to the material data acquired by the material data acquisition unit (paragraph [0127]: the retrieved template is populated with interactive content data); and
(paragraph [0127]: transmitting the populated template for display).
	
Pino, however, does not disclose template that defines a display form of a ticker. 
In the Specification, Applicant discloses in paragraph [0029] (published version) that a ticker is directed to information such as text information, symbol information, graphic information, audio information, or image information, or combination thereof.  Therefore, the populated template with interactive content is considered as a display form of a ticker.

As to dependent claim 2, Pino discloses wherein the selection unit is configured to:
obtain association information for associating features of text data indicating characteristics of the text data with the template (paragraphs [0121]-[0123], [0127]),
calculate, when the material data acquired by the material data acquisition unit contains the text data, features of the acquired text data (paragraphs [0121]-[0123], [0127]), and
select the template corresponding to the text data based on the calculated features of the text data and the acquired association information (paragraphs [0121]-[0123], [0127]).

As to dependent claim 7, Pino discloses wherein the provision unit provides the ticker data produced by the production unit as image data (paragraph [0050] and Figure 3A).

Claims 8-9 are method and program claims that contain similar limitations of claim 1.  Therefore, claims 8-9 are rejected under the same rationale.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Pino as applied to claims 1-2 and 7-9 above, and further in view of Kashima et al. (Kashima), US Patent Application Publication No. US 2011/0243453 A1.

As to dependent claim 3, Pino discloses retrieving one or more parameters from the database used to determine how the template is displayed (paragraph [0127]).  Pino further discloses wherein the selection unit is configured to:
obtain association information for associating features of data indicating characteristics of the data with the template (paragraphs [0121]-[0123], [0127]),
calculate, when the material data acquired by the material data acquisition unit contains the data, features of the acquired audio data (paragraphs [0121]-[0123], [0127]), and
select the template corresponding to the data based on the calculated features of the audio data and the acquired association information (paragraphs [0121]-[0123], [0127]).
Pino, however, does not disclose associating features are audio data.
Kashima discloses selecting a combination of image data serving as a material used for creating a short movie and a template (paragraph [0012]).  Kashima discloses the selection section includes the template selection, the image selection  section, and the music selection section, wherein the selection section has a function of selecting a combination of a template and image data by the template selection section and the image selection based on a theme, for example, the template selection section has a function of selecting the template based on operation information input by the user using an input section, and further has a function of selecting the template based on a theme of an image data group selected by the image selection section (paragraph [0081]).  Kashima further discloses analysis section may calculate a plurality feature amounts by analyzing a feature of the image information based on a predetermined evaluation criterion, and may decide the them based on the plurality of feature amounts (paragraphs [0015]-0016]).  Kashima discloses a template may be selected from among templates whose theme is within a predetermined distance in accordance with another criterion (paragraph [0081).  Kashima further discloses the music selection section selects music (audio) to be used for creating a short movie (paragraph [0083]).  Kashima further discloses the template generation section the short movie-creation processing section executes short movie-creation processing by using the template selected by the template selection section and the image data selected by the image selection section (paragraph [0085]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Pino to include associating features of audio data indicating characteristics of the audio data with the template, as 

As to dependent claim 4, Pino discloses retrieving one or more parameters from the database used to determine how the template is displayed (paragraph [0127]).  Pino further discloses wherein the selection unit is configured to:
obtain association information for associating features of data indicating characteristics of the data with the template (paragraphs [0121]-[0123], [0127]),
calculate, when the material data acquired by the material data acquisition unit contains the data, features of the acquired audio data (paragraphs [0121]-[0123], [0127]), and
select the template corresponding to the data based on the calculated features of the audio data and the acquired association information (paragraphs [0121]-[0123], [0127]).
Pino, however, does not disclose associating features of image data.
In the same field of endeavor, Kashima discloses selecting a combination of image data serving as a material used for creating a short movie and a template (paragraph [0012]).  Kashima discloses the selection section includes the template selection, the image selection  section, and the music selection section, wherein the selection section has a function of selecting a combination of a template and image data by the template selection section and the image selection based on a theme, for example, the template selection section has a function of selecting the template based Kashima discloses a template may be selected from among templates whose theme is within a predetermined distance in accordance with another criterion (paragraph [0081).  Kashima further discloses analysis section may calculate a plurality feature amounts by analyzing a feature of the image information based on a predetermined evaluation criterion, and may decide the them based on the plurality of feature amounts (paragraphs [0015]-0016]). Kashima further discloses the music selection section selects music (audio) to be used for creating a short movie (paragraph [0083]).  Kashima further discloses the template generation section the short movie-creation processing section executes short movie-creation processing by using the template selected by the template selection section and the image data selected by the image selection section (paragraph [0085]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Pino to include associating features of image data indicating characteristics of the image data with the template, as taught by Kashima for the purpose of selecting appropriately and efficiently a combination of image data serving as a material used for creating a short movie using a template.

As to dependent claim 5, Pino, however, does not disclose wherein the selection unit is configured to: obtain association information for associating provider information that provides the material data with the template, and select, if the material data 
In the same field of endeavor, Kashima discloses selecting a combination of image data serving as a material used for creating a short movie and a template (paragraph [0012]).  Kashima discloses the selection section includes the template selection, the image selection  section, and the music selection section, wherein the selection section has a function of selecting a combination of a template and image data by the template selection section and the image selection based on a theme (provider information), for example, the template selection section has a function of selecting the template based on operation information input by the user using an input section, and further has a function of selecting the template based on a theme of an image data group selected by the image selection section (paragraph [0081]).  Kashima discloses a template may be selected from among templates whose theme is within a predetermined distance in accordance with another criterion (paragraph [0081).  Kashima further discloses analysis section may calculate a plurality feature amounts by analyzing a feature of the image information based on a predetermined evaluation criterion, and may decide the them based on the plurality of feature amounts (paragraphs [0015]-0016]). Kashima further discloses the music selection section selects music (audio) to be used for creating a short movie (paragraph [0083]).  Kashima further discloses the template generation section the short movie-creation processing section executes short movie-creation processing by using the template 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Pino to include the selection unit is configured to: obtain association information for associating provider information that provides the material data with the template, and select, if the material data acquired by the material data acquisition unit includes the provider information, a template corresponding to the provider information of the material data based on the acquired provider information and the acquired association information, as taught by Kashima for the purpose of selecting appropriately and efficiently a combination of theme data serving as a material used for creating a short movie using a template.

As to dependent claim 6, Pino and Kashima disclose wherein the selection unit selects a plurality of templates on the basis of contents of the material data acquired by the material data acquisition unit (Pino, paragraph [0127], Kashima, paragraphs [0084],[0088]),
the production unit produces a plurality of ticker data by applying the plurality of templates selected by the selection unit (Pino, paragraph [0127], Kashima, paragraphs [0084],[0088]), and
the provision unit provides the plurality of ticker data produced by the production unit in a selectable manner (Pino, paragraph [0127], Kashima, paragraphs [0084],[0088]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092. The examiner can normally be reached M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAU T NGUYEN/Primary Examiner, Art Unit 2177